Moyer, C.J.
The affidavit of disqualification filed in the above-captioned case seeks to disqualify Judge Edward R. Kimmel from presiding over the retrial of case No. 85-CV-325 in the Court of Common Pleas of Greene County, after reversal and remand by the Court of Appeals for Greene County.
A trial judge’s opinions of law, even if erroneous, are not by them-s t t B 9 s t v selves evidence of bias or prejudice and thus are not grounds for disqualification. State v. Baker (1984), 25 Ohio Misc. 2d 11, 25 OBR 232, 495 N.E. 2d 976. It follows that a judge may preside over the retrial of a case even if that judge’s rulings of law were reversed on appeal.
c a For this reason, the affidavit of disqualification is found not well-taken and is dismissed.